      Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 1 of 15 PageID #:21



              IN THE UNITED STATES DISTRICT COURT FOR THE
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

BROTHELLA QUICK,BQ ENTERPRISES,               )
INC., and CRYSTAL CLEAR                       )
COMPASSIONATE CARE, INC.                      )
                                              )
                    PLAINTIFFS,               )
                                              )
v.                                            )   NO:1:19-cv-7797
                                              )
ILLINOIS DEPARTMENT OF FINANCIAL              )   Hon. Judge Mary M. Rowland
AND PROFESSIONAL REGULATION                   )   Mag. Judge M. David Weisman
                                              )
and                                           )
                                              )
BRETT BENDER, DEPUTY DIRECTOR OF              )
MEDICAL CANNABIS,                             )
                                              )
and                                           )
                                              )
AS YET UNKNOWN DEFENDANTS,                    )
                                              )
                    DEFENDANTS.               )


                            FIRST AMEDED COMPLAINT
       Plaintiffs, Brothella Quick, BQ Enterprises, Inc., and

Crystal Clear Compassionate Care, Inc., by and through its

undersigned attorneys, Loevy & Loevy, hereby submits this

complaint against Defendants Illinois Department of Financial and

Professional Regulations, Brett Bender, Deputy Director of

Medical Cannabis, and As Yet Unknown Defendants.                 In support of

the relief requested herein, Plaintiffs state as follows:
                                   Introduction
       1.     In 2014, the Generally Assembly passed a law to award

licenses to a limited number of companies to sell medical

marijuana in Illinois. Called the “Compassionate Use of Medical

Cannabis Act” (the “Act”), the law created for the first time in

Illinois a system of licensing dispensaries through which it
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 2 of 15 PageID #:21



would be legal to sell marijuana to patients suffering from

conditions that are alleviated by marijuana (the “Compassionate

Use Program” or “Program”). The Act places the Illinois

Department of Financial and Professional Regulation (“IDFPR” or

“Department”) in charge of the licenses.

     2.     The Act created licenses for 60 medical marijuana

dispensaries, and required IDFPR to award all 60 of them if there

were 60 qualified applicants. If there were more than 60

qualified applicants, the Act required the Department to make

awards using a competitive grading process.

     3.     Because there were only 60 licenses for the entire

state, the licenses were valuable. In the years that followed,

recipients of the licenses have sold their dispensaries for

substantial sums.

     4.     Because over 200 companies submitted an application for

the licenses before the deadline in 2014 (“applicant”), the

Department used a competitive scoring process for some of the

licenses.

     5.     Crystal Clear Compassionate Care, Inc. (“CCCC”) was a
qualified applicant, but it did not achieve the highest score in

the district where its proposed dispensary was located.

Accordingly, it was not awarded a dispensary registration.

     6.     Plaintiff, BQ Enterprises, Inc. was an applicant owned

by Plaintiff Brothella Quick (together, “BQ”). BQ was a qualified

applicant but it did not achieve the highest score in the

district where its proposed dispensary was located. Accordingly,

it was not awarded a dispensary registration.



                                       2
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 3 of 15 PageID #:21



     7.    Although many of the companies that participated in the

competition were of diverse ownership (owner groups consisting of

women, first generation immigrants and people of color), the

Department almost exclusively selected companies that had white

men as the majority owners. For some of these companies, at least

five, the winners received their licenses because they were

allowed to change their dispensary addresses after the

application deadline, and before registering, so that the company

could qualify to register.

     7.    These companies were permitted to change the location

of their proposed dispensary even though location was one of the

bases upon which the scores were awarded. Absent the change, the

companies’ proposed locations would not have qualified under the

Act and they would not have been allowed to register a

dispensary.

     8.    For example, the company that beat CCCC in District No.

48, The Herbal Care Center, a/k/a Custom Strains LLC (“THC”),

received the high score in District 48 but applied with property

that did not meet the zoning requirements of the Act. After the
application period closed, and after the applications were

graded, THC identified a new property with an address that would

allow it to qualify under the Act.

     9.    IDFPR allowed THC to change its address, even though

there was no formal procedure allowing an applicant to make such

a change and even though the application rules required all

applicants to supply the address of the proposed dispensary in

the initial application. THC was allowed to register as a



                                       3
      Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 4 of 15 PageID #:21



dispensary in District No. 48 only because it later identified

qualified property in District No. 48, after the close of the

application grading period.

       10.    CCCC’s and BQ’s respective applications were compliant

with all requirements, and each has now identified qualified

property in a district with an available license, i.e., a

district where no other applicant has to date sought to register.

       11.    Accordingly, each wrote IDFPR to request the

opportunity to change their proposed dispensary locations (as THC

did), supplying all necessary information.

       12.    However, by letters dated November 6, 2019, the IDFPR

announced its decision not to allow CCCC or BQ to change their

addresses, even though it allowed THC, and other companies, to do

so.

       13.    CCCC and BQ bring this action for two related reasons.

First, there was no valid basis to refuse their requests. Among

other reasons why its refusal was improper, the IDFPR relied on a

rule which (a) does not foreclose the change BQ requested, (b)

was enacted after BQ and CCCC submitted their original
applications and (c) did not even justify the ad hoc decisions to

allow the other companies to change their addresses, as it

postdated those decisions by more than a year.

       14.    Second, the IDFPR has misapplied the Act in a manner

which violates the law and deprives Plaintiffs of their due

process protected entitlement to a license. As a qualified

applicant with property for a dispensary in an open district, BQ

and CCCC have an expectancy of receiving the license because the



                                          4
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 5 of 15 PageID #:21



Act by its plain terms requires IDFPR to award as many of the 60

licenses as there are qualified applicants with property.

     15.   IDFPR has awarded only 55 of the 60 required licenses

based on a misapplication the Act. In particular, it divided the

state into various districts and allocated amongst them the 60

licenses it would award. In the over 200 applications, there were

five allocated licenses in districts for which no company

submitted an application proposing property in the district. As a

result, IDFPR did not award these five licenses.

     16.   BQ obtained property and approved zoning for a

dispensary in one of these five districts, and, on September 25,

2019, requested to change the address in their application to

this new location, just as the IDFPR had allowed the five other

companies to do to obtain their licenses. Also just like those

companies, BQ made the request after the application period was

closed and before any new application period was announced.

(Indeed no new application period has been announced as of the

filling of this suit). The IDFPR denied BQ’s request in a letter

dated November 6, 2019.
     16.   CCCC obtained property and approved zoning for a

dispensary in one of these five districts, and, on September 25,

2019, requested to change the address in their application to

this new location, just as the IDFPR had allowed the five other

companies to do to obtain their licenses. Also just like those

companies, CCCC made the request after the application period was

closed and before any new application period was announced.

(Indeed no new application period has been announced as of the



                                       5
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 6 of 15 PageID #:21



filling of this suit). The IDFPR denied CCCC’s request in a

letter dated November 6, 2019.

     17.   In denying CCCC’s and BQ’s respective requests to

change its address, IDFPR justified its decision based on an

inapplicable rule, 69 Il. Admin. Code 1290.140(a). The rule, as

enacted in 2014, governed changes of address by an existing,

registered dispensary – providing for shutting down existing

operations and moving to a new location. The rule was amended in

2018 to provide for changes of address by both registered

dispensaries and applicants that have received an authorization

to register but are not yet registered. This amendment occurred

approximately three years after IDFPR allowed all of the

aforementioned companies to change addresses and/or districts,

meaning that it is not the provision under which IDFPR allowed

those changes. Rather those changes were allowed, if at all,

pursuant to other rules or the inherent powers of the agency,

meaning that Section 1290.140(a) provides no justification for

treating BQ differently.

     18.   Moreover, nothing in the rule forbids the change CCCC
and BQ requested as an original applicant that has yet to receive

an authorization to register, just as nothing in the 2014, pre-

amended, version of the rule forbade IDFPR to allow address

changes by original applicants that had not yet registered. Both

are outside of the respective versions of 1290.140(a).

     19.   Moreover, IDFPR’s reason for the differential

treatment, which is that the other companies sought to change

addresses within a district instead of between districts, is



                                       6
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 7 of 15 PageID #:21



legally insufficient, and in fact contradicts the express

requirements of the Act.

     20.   First, when the IDFPR allowed the other companies to

move their addresses there was no rule limiting such moves to

within a district, and there is still no such rule. These address

change allowed these companies to qualify to register a

dispensary in the district where they moved, and they would not

have otherwise qualified for the license they received.

     21.   Second, the districting system itself was a choice by

the agency, not found within the Act. It cannot be used to

justify awarding less than 60 licenses if there are applicants

with qualified property. BQ and CCCC are each an applicant with

qualified property, and the award of one of the five remaining

licenses to each of them is thus mandatory under the Act.                410

ILCS 130/115 (“The Department of Financial and Professional

Regulation may not issue less than 60 licenses if there are

qualified applicants who have applied with [IDFPR].”).

     22.   Third, no applicant previously sought a license for the

districts where BQ (District No. 23) and CCCC District No. 28),
respectively, have obtained an address. Each is the first, and

only, applicant to present qualified property to IDFPR in that

district, respectively.

     23.   Plaintiffs request nothing more than the same treatment

afforded to the companies that were allowed to change addresses

in order to qualify for a license. There is no basis in law

preventing them from obtaining the same highly-valuable benefits




                                       7
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 8 of 15 PageID #:21



that those companies received as a result of moving their

address, and, in fact, due process requires it.

                             Jurisdiction and Venue

     24.   This court has jurisdiction pursuant to 28 U.S.C. 1331

and 28 U.S.C. 1367 as Plaintiffs bring a federal claim arising

under the United States Constitution as well as a state law claim

so related as to form part of the same case or controversy.

Venue is proper as the events giving rise to these claims

occurred in this district, the Plaintiffs reside in this district

and the agency Defendant maintains its offices in this district.

                               The Plaintiffs
     25.   CCCC was created by two African American women, Crystal

Anderson and Maria Davis. Both have long careers as licensed

Nurse Anesthetists working with patients in Illinois. From their

experience they recognized the need for for alternative treatment

options for Illinois patients for health conditions ranging from

pain control to anxiety, to life threatening illnesses such as

cancer. They teamed up to found CCCC believing both their

professional expertise and the diversity the offered as women of

color would be a benefit to Illinois’ burgeoning medical

marijuana program.

     25.   After much work and expense, Ms. Anderson and Ms. Davis

were able to obtain property in District No. 48 and to prepare a

100+ page application, employing their own skills, as well as

those of architects, security professionals, consultants and

others.    They timely submitted CCCC’s application to IDFPR,

before the deadline, in September of 2014.



                                       8
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 9 of 15 PageID #:21



     26.   BQ was created Brothella Quick, an African American

woman and longtime healthcare entrepreneur with a degree in

nursing from Howard University and a distinguished record of

working in the public health, including serving as a 2nd

Lieutenant in the United States Public Health Service.                From this

experience she recognized the need for alternative treatment

options for Illinois patients for health conditions ranging from

pain control to anxiety, to life threatening illnesses such as

cancer. After much work and expense, Ms. Quick was able to

prepare a 100+ page application, employing her skills, as well as

those of architects, security professionals, consultants and

others.    She timely submitted the application to IDFPR, before

the deadline, in September of 2014.

     26.   IDFPR disqualified numerous applicants because they

failed to comply with various requirements of the Act and rules,

and/or failed to achieve minimum criteria in each category.

     27.   BQ was not disqualified. Rather, IDFPR reviewed and

scored BQ’s application, but awarded the license to another

applicant because it was the high scorer in the district for
Evanston, where BQ had property.

     27.   CCCC was not disqualified. Rather, IDFPR reviewed and

scored CCCC’s application, but awarded the license to another

applicant because it was the high scorer in the district for

Evanston, where CCCC had property.

                          The Licensing Process

     27.    In order to be considered for a license, applicants

had to qualify by complying with various requirements of the Act,



                                       9
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 10 of 15 PageID #:21



rules, and mandatory criteria.         The applicants that failed the

mandatory criteria were disqualified. 69 Il. Admin. Code 1290.60.

The Department sent notice informing those applicants that they

had been disqualified.

     28.   The remaining, qualified applicants could become

entitled to a dispensary license in one of two ways. First, if

the number of qualified applicants with an address in a given

district was less than or equal to the number of licenses IDFPR

allocated to that district, then the applicant was entitled to a

license. Id. § 1290.60(e).
     29.   However, if the number of applicants with an address in

the district exceeded the allocated licenses, then the IDFPR

would use a scoring process to select the winner. Id.

     30. The district for Evanston, where BQ had its application

address, had enough qualified applicants to trigger the scoring

process. District No. 23 did not.

     31.   District No. 48, where CCCC has its application

address, had enough qualified applicants to trigger the scoring

process. District No. 28 did not.

                         District/Address Changes

     31.   After the application deadline, IDFPR allowed at least

two applicants to change the district in which they applied to

one where they had compliant property.            The Department did so

despite the fact that there was no rule specifically providing

for such changes.




                                       10
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 11 of 15 PageID #:21



     32.   After the application deadline, IDFPR allowed at least

three additional applicants to change the address for the

proposed dispensary in their applications.

     33. For example, THC obtained the highest score in the

District No. 48 competition, meaning it would be entitled under

to register under § 1290.60(e) in District No. 48 if it had

compliant property.

     34.   But the property address that THC used in its

application did not receive zoning to operate a dispensary,

thereby making it ineligible under the requirements of the Act.

THC then found a new address, after the results of the

competition were announced, which would comply with the Act.

     35.   Thereafter THC obtained new property that met the

requirements of the Act. IDFPR had no rule specifically allowing

an applicant to change addresses prior to registration, yet it

allowed THC to change to that new address even though the

application period had closed. It similarly allowed at least four

other applicants to change addresses under analogous

circumstances.
                 Differential Treatment of CCCC and BQ

     36.   Like THC and other companies, CCCC and BQ obtained

compliant property after the application period had closed:

specifically, property in District Nos. 28 and 23, respectively.

Also like these companies, and those allowed to switch districts

to a district where they had compliant property, BQ and CCCC,

were qualified applicants that submitted an application during

the open application period before the deadline in 2014.                 Like



                                       11
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 12 of 15 PageID #:21



these other companies, reviewers did not disqualify either CCCC

or BQ.     Like these other companies, CCCC and BQ sought to change

to a new address after the application period had closed.

     37.    Unlike with the companies that changed their

application district, and unlike with the companies that changed

their addresses, IDFPR refused to allow CCCC or BQ to change.

This refusal was without basis in law, and cannot stand.

         BQ and CCCC Have Vested Rights To The Registrations

     38.    BQ is the only qualified applicant that timely applied

(before 3 p.m. on September 22, 2014) for licensure under the

Program, that satisfied the mandatory criteria, and that has

submitted paperwork to IDFPR establishing a compliant address in

District No. 23.

     38.    CCCC is the only qualified applicant that timely

applied (before 3 p.m. on September 22, 2014) for licensure under

the Program, that satisfied the mandatory criteria, and that has

submitted paperwork to IDFPR establishing a compliant address in

District No. 28.

     39.    No qualified applicant other than BQ has ever requested

IDFPR to authorize it to register in District No. 23.

     39.    No qualified applicant other than CCCC has ever

requested IDFPR to authorize it to register in District No. 28.

     40.    Upon submitting the paperwork, and upon being the only

qualified applicant seeking registration in District No. 23, BQ

obtained vested rights to the one license allocated there.

     41.    These rights cannot be divested even if the IDFPR

attempts to open a new application period for Districts 23 or 28



                                       12
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 13 of 15 PageID #:21



or otherwise attempts to accept later-submitted paperwork from a

2014 applicant seeking to move addresses.

                    COUNT I – Administrative Review

     42.   Plaintiffs reallege all allegations of this complaint

as if fully set out herein.

     43.   On or about November 6, 2019, IDFPR made final

administrative decisions affecting Plaintiffs’ rights. A copy of

this decisions are attached hereto.

     44.   The court should review the decisions because they are

not in accordance with the law, inter alia, for the reasons

explained in this complaint.

     45. IDFPR is requested to file an answer to this Complaint

consisting of the administrative record of the proceeding

resulting in the decisions (as redacted to protect CCCC’s and

BQ’s trade secrets).

     46. Plaintiffs have exhausted all available remedies under

the Administrative Review Law and has no further plain, speedy,

adequate remedy under the law.

     WHEREFORE, Plaintiffs demands an injunction or order

prohibiting the Defendants Illinois Department of Financial and

Professional Regulation and Brett Bender and As Yet Unknown

Defendants from awarding the registration or authorization for

registration for District Nos. 23 or 28 to any applicant or

person other than Plaintiffs and require Defendants Illinois

Department of Financial and Professional Regulation and Brett

Bender and As Yet Unknown Defendants to issue Plaintiffs

authorization to register and/or a registration for a dispensing



                                       13
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 14 of 15 PageID #:21



organization at Plaintiffs’ chosen addresses in Districts 23 and

28. Plaintiffs further demand their costs and attorneys fees and

all other relief to which they may be entitled.

                       COUNT II – 42 U.S.C. § 1983

     47.   Plaintiffs reallege all allegations of this complaint

as if fully set out herein.

     48.   By all of the above, Defendants, and each of them, have

deprived Plaintiffs of rights under the United States

Constitution including, without limitation, rights to property

protected by due process of law.

     49.   Plaintiffs have been injured as a direct and proximate

result.

     50.   Plaintiffs are entitled to compensatory damages and

injunctive damages including, without limitation, issuance of

dispensary organization licenses/registrations under the Act

and/or an order prohibiting the issuance of a

license/registration in District Nos. 23 and/or 28 until

Plaintiffs’ rights can be fully and finally adjudicated by the

agency and/or this court and/or by all available courts of

appeal.

     WHEREFORE, Plaintiffs demand an injunction or order

prohibiting the Defendants Illinois Department of Financial and

Professional Regulation and Brett Bender and As Yet Unknown

Defendants from awarding the registration or authorization for

registration for District No. 23 to any applicant or person other

than Plaintiffs and requiring Defendants Illinois Department of

Financial and Professional Regulation and Brett Bender and As Yet



                                       14
   Case: 1:19-cv-07797 Document #: 5 Filed: 12/02/19 Page 15 of 15 PageID #:21



Unknown Defendants to issue Plaintiff authorization to register

and/or a registration for a dispensing organization at

Plaintiffs’ chosen address in District No. 23. Plaintiffs further

demand their costs and attorney’s fees and all other relief to

which they may be entitled.



                            JURY TRIAL DEMANDED

     Plaintiffs demand trial by jury on all issues so triable.



                                            RESPECTFULLY SUBMITTED,

                                            /s/Jon Loevy

Jon Loevy
Michael Kanovitz
Loevy and Loevy (41295)
311 N. Aberdeen Street
Third Floor
Chicago, IL 60607




                                       15
